Ross, J.
The plaintiff heretofore recovered a judgment against the defendant in the Municipal Court of the city of Syracuse of $24.50 damages and $5.20 costs.
It is claimed by the judgment debtor that the judgment not being for $25 exclusive of costs that the judge granting the order for examination in supplementary proceedings had no authority to grant the same, and that it is void.
It is conceded.by all the parties that unless the judgment in question -became upon the filing of a transcript of the same in the Onondaga county clerk’s office a lien upon the real estate of the judgment debtor that his contention is correct. For in that event it is conceded that no execution against the property of the judgment debtor within the meaning of section 2436 of the Code of Civil Procedure had been issued. Dix v. Briggs, 9 Paige, 595; Mason v. Hackett, 35 Hun, 238; Importers & T. N. B. v. Quackenbush, 143. N. Y. 567.
It is contended by the judgment creditor that the provisions of chapter 342 of the Laws of 1892, establishing a Municipal Court in the city of Syracuse, make this, judgment a 'lien upon real estate. Section 16 of said act, which is relied upon by the attorneys for the-' judgment creditor, is as follows:
■ “A judgment of said, court shall be, in' all respects, the same as a judgment rendered by a justice of the peace of towns, and all provisions of the Code of Civil Procedure in relation to filing . transcripts of such judgments, and docketing the same, in the office of the clerk of Onondaga county, or of any other county, and the effect of such judgment, when so docketed, shall, in all respects, .be the same as if said judgment was recovered before a justice of the peace-of a town. But such judgment shall he a lien and remain in force for the same length of time as a judgment originally recovered in the County Court.” -
*265The provisions of this section,' except the last two lines, place a judgment of the Municipal Court of the city of Syracuse upon the same footing as a similar judgment recovered in Justice’s Court. The provision, “ But such judgment shall be a lien and remain in force for the same length of time as-a judgment originally recovered in the County Court,” wás intended to avoid the ryle laid down, or at the time of the passage of the act in question supposed to have been laid down in the case of Dieffenbach v. Eoch, 112 N. Y. 621, relative to the effect of the Statute of Limitations upon justice judgments. “ Shall be a lien and remain in force ” are to be read in connection with the words “same length of time.” In other words, it was intended to give to a Municipal Court judgment upon the filing of a transcript the same period of .existence as a judgment originally recovered in County Court and for such length of time “ it shall remain m force ” and “ be a lien,” but its language does not give any additional force or effect to the lien, except to extend the time of its duration.
The judgment not being a lien upon the real property of the judgment debtor, the judge granting the same had no jurisdiction, and the order is void. Motion for contempt is denied, with $10 costs.
Motion denied, with $10 costs.